              Case 2:19-cr-20027-CM Document 27 Filed 09/24/19 Page 1 of 1


                                   UNITED STATES DISTRICT COURT
                                        DISTRICT OF KANSAS


 UNITED STATES OF AMERICA                               )   Case Number:         19-20027-01
                                                        )
                                           Plaintiff,   )
 vs.                                                    )
                                                        )
 JOSE SANCHEZ                                           )
                                                        )
                                 Defendant(s).          )
 ___________________________________________            )   Date of Hearing:     9/24/2019


                         CRIMINAL MINUTE SHEET – STATUS CONFERENCE


 JUDGE:                          Hon. Carlos Murguia, United States District Judge
 COURT REPORTER:                 Nancy Wiss
 COURTROOM DEPUTY:               Jeff Hokanson
 INTERPRETER:                    N/A                                     Sworn

APPEARANCES:

       •   UNITED STATES OF AMERICA:              Leon Patton
       •   DEFENDANT’S COUNSEL:                   Tom Bartee
       •   DEFENDANT:                                IN PERSON /    IN CUSTODY /
                                                             DOES NOT APPEAR
       •   UNITED STATES PROBATION:

PROCEEDINGS:

           Parties request continuance for further investigation and negotiation
           Notice of Continuance of Change of Plea Hearing: Defendant previously notified the court of
           his intent to change his plea on 6/17/2019. The time from the original notice until the change
           of plea is excludable time for speedy trial purposes.
           Other:

NOTES:
Parties appear for Change of Plea Hearing. Defendant requests continuance of change of plea hearing
for approximately 30-45 days for further consideration and negotiation. Defendant’s oral motion for
continuance is granted.

SCHEDULING:

   CHANGE OF PLEA HEARING set for/continued to 10/29/2019 at 9:30 AM

CUSTODY:

           Defendant is remanded to custody
